ALLOWABILITY NOTICE
Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Prior Art fails to disclose, teach, or suggest all of the limitations of the claimed invention. The Prior Art disclose and teach systems that may adjusting communication parameters with a receiving device based on environmental information of the receiving device, such as location and time of the communication. Furthermore, Prior Art systems further disclose utilizing a communication state of the receiver (such as the bitrate or buffer size utilized) to control communication parameters with the receiver. Furthermore, The Prior Art teach that network speeds and radio-wave intensity (i.e., signal strengths/SNR) are correlated, and where such factors could affect communication quality parameters in a network. However, the Prior Art fails to adequately teach or suggest that the network speed of the receiver is specifically set based on a plurality of levels that are set according to radio wave intensity. As such, the claims are considered non-obvious over the Prior Art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM J KIM/Primary Examiner, Art Unit 2421